IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL G. LILJA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5847

MAYO CORR. INST.
OFFICIAL'S, ET AL.,

      Appellees.

_____________________________/

Opinion filed March 11, 2016.

An appeal from an order of the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Michael G. Lilja, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and R. Lee Page Jr., Assistant Attorney
General, Tallahassee; Kenneth S. Steely, General Counsel, Florida Department of
Corrections, Tallahassee, for Appellees.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of February

8, 2016, the appeal is dismissed without prejudice to seek review upon rendition of

a final order in this matter. See Baldwin v. Crosby, 905 So. 2d 250 (Fla. 1st DCA

2005) (concluding “proper remedy is to file a motion in the circuit court seeking
[removal of lien and restoration of funds collected], secure a ruling, and if

necessary raise the issue when appellate review is sought of any final order in the

proceedings below”).

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.




                                        2